DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/EP2013/063324 dated June 25, 2013, which claims foreign priority to European Patent Office Document No. 12173485.9 dated June 25, 2012.
Status
This Office Action is in response to Applicants’ Remarks filed on May 5, 2022 in which Claims 1-13, 16 and 18-20 are cancelled.  Claims 14, 15, 17 and 21-23 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, lines 11-19 of the REMARKS, filed May 5, 2022, with respect to Claims 14, 15, 17, 21 and 22 have been fully considered and are persuasive. The rejection of Claims 14, 15, 17, 21 and 22 on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4 and 7-13 of copending Application No. 14/409,522 has been withdrawn in view of approval of the Terminal Disclaimer dated May 5, 2022.
Applicant’s arguments, see page 1, line 21 to page 5, line 12 of the REMARKS, filed May 5, 2022, with respect to Claims 14, 15, 17 and 21-23 have been fully considered and are persuasive. The rejection of Claims 14, 15, 17 and 21-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhenjiang (CN 102211998 A) in view of Kreis et al (US Patent No. 9,000,210 B2) and Sedlak (US Patent No. 3,075,002 A) has been withdrawn in view of Applicants argument.

Claims 14, 15, 17 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The Zhenjiang (CN 102211998 A) is representative of the closest prior art of record, which discloses a method for synthesizing methyl fluoroacrylate (see title) that comprises methyl acetate dimethyl oxalate being dissolved in a solvent (see abstract) that may be selected from the group that include diethyl ether, methyl tert-butyl ether, diphenyl ether, ethylene glycol dimethyl ether, and tetrahydrofuran one (see paragraph no. 0020) in the present of a base that may be selected as sodium methoxide (see paragraph no. 0021), wherein an enolate intermediate is reacted with paraformaldehyde in a solvent to produce the methyl fluoroacrylate (see abstract).  However, the Zhenjiang CN publication does not disclose a Claisen condensation reaction resulting in a Claisen salt, which is reacted with a paraformaldehyde to obtain the alkylfluoroacrylate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623